To compel respondent to vacate an order dismissing a cause brought by Orth against the village of Carson City, for the destruction of plaintiff’s.sawmill by lire, caused by the escape of sparks from the smokestack at the village water works; where Orth died pending suit, his death-was suggested, the cause revived, and, the case being called up for trial, on motion the same was dismissed for the reason that the action did not survive.
Order to show cause denied June 2, 1896, on the ground that relator’s remedy is a writ of error.